OFFICE OF THE AlTORNEY          GENERAL   OF TEXAS
                             AUSTIN




Honorsble Louis T. Holland
County Attorney
Montague county
Montague, Teroa




1939, requeatlng
the foliating faews:
                             \\//
                                            t5on was held to
coneolidatoan                                 8ahool distriot.
The eleotlon to                               by a large an&r-
lty in the inde                              Oatobsr 17. XQStt,
the Caaim5fm                                 return8 in th6 a*.
                                             $6 to be 17 rar
                                             ion, and entered
                                      de eoneoli@ated.
                                 n the manner requ5red by
                               of trwkes of the comma
                             to wt 5n their ofYfa5a.Iaa-
                             on contest alle@ng that %I-
                          r oan~aolUatlon and that qurili-
                       ed the right to mtaj suriioientto
                       It or #uoh,eleatiQn.
                   e haa not bssat~eb and fe otil..pai-
                  t Court,  an& the Coanty 8uperintmlant
la holding all &ate, aotinty end looal funds of suah aomaen
sohool dlatriat intaot in the aaaa.Of the ucmuaoLIsdrool
distriot.  No money haa been withdrawa Bern the depository
5n the aoaouut bf the.oommon crohooldirstriatfor pfiyment
of ateaohsr'or othsr'neaoamwy taxpenes ibr the ~nho~ll~&
of the childrenof such dlatr5et during the W@t jm6V8
          In &Ml, 193Q, anew~tms8se mm etiate4 i&the
oomm8n 6OhoQl dietriot, and 5x3Jus OS‘t;h~ yimr, I& new
Honorable Louis T. Ilolland,
                           Pege 2


board purportingto aot for the.aonumn sahool distrfct,
same into oourt end took a non-suit, whereupon the court
permitted a former mmiber of the board to substitute h5+
self individuallyend prooeed wit&the oontest.
         Your letter continuesas follows:
              "1. i’iao oooneol5dat5on'eSfeotlve
         from the date of the oanvass of the
         returns and deolarationof results
         of auah eleotion in taror or oonmll-
         datlon, end would suoh oommon sohool
         dlstriot at that time beoome a part
         of the Independentdistrict, and does
         it so oontinua as such untilsuch
         time au suld election may be set amide
         by a f+lnaljudgment or a ooust of eom-
         petent jurlsdlotlon? Thla question 5s
         based upon the propositionthat no re-
         straining order has been asked for or
         granted against auyone.
                T3. If you have answered the rore-
          gotingquestlon in the neetire, then I
          auk if the Board.of Tmmtees of the
          ooarran nohool d5ntrLct~arenow olothsd
          with full power snd authority to issue
          vouchers in payment of ~$undoexgonded
          r0r teacher, SUpp1i86, eto., used in
          the sbhoollng of the ohhildrenof ea5d
          distriot during the year 193849.
               "It 1s my view of the situation
          that such OOllSOlidEtiO~ Wa8 Complete
          and effeative fro= and after the date
          of the oanvess~or the retume and
          declarationof the result8 of said
          election by the aomm5ss50nerstoourt,
          and that such consolldatlon~111 re-
          main in rull  rorae 6nd ertaot, unless,
          and until  suoh'eleotlonis deolared to
          be 5nvalld by a final Judgprent
                                        ot a
          proper aourt."
          Artlole 8806; Revised Civil Statutes, lOeS, pro-
vides for the oonsolldationof oommon and independentsohool
dfstricts,and reada, in part, as follows:
Honornble Louis T. Hollaxl, Page 3


                 “. . . The oomaIssloners*,court
            shall .A its next iueetlngoanvaea the
            return6 of said eleotion, and.if the
            votes cast in each sud ell dietrlots
            show n majority in eaoh dletriot vot-
            ing separatelyin fsvor of such ooh-
            solldatlon,the oourt shall deolare the
            school districts oohsol18ated.m
          The co~oiid&o~    of sohool districtsboa&a OS-
Seotive upon tAe canvass of the election and~dealarationOS
the result by the commlsslonere*court, aa provided In Ar-
tiole 2806. bland ~8. OrahgeSIeldIndependentSchool DIs-
trict (T.C.A.19e9), 84 LX. (ad) 73.
          The consolidationhaving been consummatedid
effective lmeillatelyupon entry of the order by the aomaI&
s50ners~ oourt, would an eleotlon contest subsequentlyriled
alleging 5rregularltIeeIn the conduot of sold oleation with-
io itself supersede and suspend the order of the oommI8sio~-
ore' court pending a final dotermInationot said suit7 We
think not. iJndoUbt8dl.ythe order of the oomaIesIoaer8~oourt
tmnrassingthe result of said election and dealaring Bald
distriots omsolldated curries with It a presumptionoS.ta-
lldlty until set sside by final judgment or proper order OS
a aourt of oompeteti jnrisCiatIon. We find no provIsion in
our statutes which wmid authorize en individualI.na aaae
suoh 88 this to suspend the efiectlvenessof en orbr oS the
oorm5ssloners*court, presumptivelyvalid on its Saae, by
merely SllIng sn election oontest with allegationsOS Ir-
regularitiesin the conduat OS said election with no ra-
straInInaorder aeked ror or granted pending the SInal de-
terminationoS the suit.
           It 5s our opinion t&at tLe consolidationOS a aom-
mob end Independentschool district beoomes effective lame&i-
atqly upon the cemrass of the eleotion returns~by the maws&s-
sIonors* oourt with the flndine;erequired by hrtlole 8806,
Revised Civil Statutes, 1985, and in the abeenoe of an or-
der to the contrary, eh election oontest subsequentlyfiled
alleging lrregularltles1x1said election,laouldnot auopend
suoh order of ,codeolldatlon pendente lite.
          Having answere4 your first question la t&o arrlm-
ative, your mmond question does not require sn aMwere
HonorableLoule T. Holland, Page 4


          Thie opinion is based upon the assumptiont&t
no fatal irregularityin the conaolldation,prooeediog ap-
pears upon the face of the remmd.

                                    Yours very truly
                               ATTORNEY GENERhL OF TkXhs




  APPROVEMUG   11, 1939



  ATTOFUTEY
          GEbTERAL
                 OF TE;XAS